BRIDGEWAY FUNDS, INC. LARGE-CAP VALUE FUND (BRLVX) Statement of Additional Information Dated October 31, 2011 This Statement of Additional Information (“SAI”) is not a prospectus and should be read in conjunction with the prospectus (the “Prospectus”) of the Large-Cap Value Fund (the “Fund”), a series of Bridgeway Funds, Inc. (“Bridgeway Funds” or the “Corporation”) dated October 31, 2011, as may be supplemented from time to time. A copy of the Prospectus may be obtained directly from Bridgeway Funds at 20 Greenway Plaza, Suite 450, Houston, Texas 77046, telephone 800-661-3550 or from our website at www.bridgeway.com. The Fund’s audited financial statements, included in its most recent annual report to shareholders, are expressly incorporated by reference and made a part of this SAI. TABLE OF CONTENTS Page History of Bridgeway Funds 2 Additional Information on Portfolio Instruments, Strategies, Risks and Investment Policies 2 Investment Policies and Restrictions 7 Commodity Exchange Act Exclusion 8 Management of Bridgeway Funds 8 Proxy Voting Policies 14 Disclosure of Portfolio Holdings 14 Control Persons and Principal Holders of Bridgeway Funds Securities 15 Investment Advisory and Other Services 17 Service Agreements 18 Distribution of Fund Shares 19 Fund Transactions and Brokerage 19 Security Selection Process 20 Allocation of Investment Decisions and Trades to Clients 20 Net Asset Value 20 Redemption in Kind 21 Taxation 21 Performance Information 31 General Information 31 Financial Statements 32 Appendix A – Proxy Voting Policy 33 Appendix B – Portfolio Managers 35 Statement of Additional Information – Bridgeway Funds, Inc.
